  Case 18-03286-hdh Doc 5 Filed 10/24/18        Entered 10/24/18 14:48:37   Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                           §
                                 §
CONNECT TRANSPORT, LLC, et al., § CASE NO. 16-33971
                                 § (Jointly Administered)
     Debtors                     § Chapter 7
                                 §
__________________________________________________________________
JASON R. SEARCY, TRUSTEE,        §
     Plaintiff                   §
                                 §
VS.                              § ADVERSARY NO. 18-03286-hdh
                                 §
BBX OPERATING, LLC,              §
     Defendant                   §

      BBX OPERATING, LLC’S ANSWER TO ORIGINAL COMPLAINT

         BBX Operating, LLC (“BBX”) files this Answer to Original Complaint, as

follows:

         1.        BBX admits that the first sentence of paragraph 1.1, that is that the

Trustee is seeking to recover certain pre-petition transfers.          BBX denies the

remainder of the allegations in that paragraph.

         2.        BBX admits the allegations contained in paragraph 2.1.

         3.        BBX admits the allegations contained in paragraph 2.2.

         4.        BBX admits the allegations contained in paragraph 3.1.

         5.        BBX admits the allegations contained in paragraph 3.2.

         6.        BBX admits the allegations contained in paragraph 3.3.

031716-65020/4814-9637-2345.1
  Case 18-03286-hdh Doc 5 Filed 10/24/18        Entered 10/24/18 14:48:37   Page 2 of 5



         7.        With respect to paragraph 4.1, BBX admits that Murphy Energy

Corporation entered the referenced Agreement. BBX denies this was the only

agreement between the parties.

         8.        With respect to paragraph 4.2, BBX admits that BBX invoiced for

certain amounts due by Murphy Energy Corporation, but denies that paragraph 4.2

properly reflects the nature of the agreements between the parties.

         9.        With respect to paragraph 4.3, BBX admits that it received certain

payments, and admits that it received the payments referenced in paragraph 5.2.

         10.       BBX is not required to admit or deny the allegations contained in

paragraph 5.1.

         11.       With respect to paragraph 5.2, BBX admits that it received payments

on or about the days referenced, but otherwise denies the allegations in that

paragraph.

         12.       With respect to paragraph 5.3, BBX admits that the payments were

received within ninety (90) days of the filing of the bankruptcy case.

         13.       BBX denies the allegations contained in paragraph 5.4.

         14.       BBX denies the allegations contained in paragraph 5.5.

         15.       BBX denies the allegations contained in paragraph 5.6.




031716-65020/4814-9637-2345.1
  Case 18-03286-hdh Doc 5 Filed 10/24/18        Entered 10/24/18 14:48:37   Page 3 of 5



         16.       With respect to paragraph 5.7, BBX is without sufficient information

to admit or deny the allegations contained in that paragraph, upon reasonable

inquiry, and therefore such allegations are denied.

         17.       With respect to paragraph 5.8, BBX is without sufficient information

to admit or deny the allegations contained in that paragraph, upon reasonable

inquiry, and therefore such allegations are denied.

         18.       BBX denies the allegations contained in paragraph 5.9.

         19.       BBX is not required to admit or deny the allegations contained in

paragraph 6.1.

         20.       Paragraph 6.2 is a statement of law which BBX need not admit or

deny.

         21.       BBX denies the allegations contained in paragraph 6.3.

         22.       BBX is not required to admit or deny the allegations contained in

paragraph 7.1.

         23.       With respect to paragraph 7.2, the allegations constitute legal

arguments which BBX need not admit or deny.

         24.       With respect to paragraph 7.3, BBX admits that it does not pay these

amounts to the Trustee, but otherwise denies the allegations contained in that

paragraph.




031716-65020/4814-9637-2345.1
  Case 18-03286-hdh Doc 5 Filed 10/24/18          Entered 10/24/18 14:48:37    Page 4 of 5



         25.       BBX denies the allegations contained in paragraph 7.4, except that

BBX admits that the effect of 11 U.S.C. §502(d) is to disallow claims when a party

owes certain avoidable transfers.

         26.       BBX denies that the Trustee is entitled to relief sought in paragraph

7.5.

                                     Affirmative Defenses

         1.        Plaintiff fails to state a claim upon which relief can be granted.

         2.        Plaintiff’s claims are barred by the doctrine of earmarking, and the

payments which were made to BBX were made for the benefit of and were paid to

other persons or entities.

         3.        BBX was a mere conduit for some or all of the payments, which were

paid to other persons or entities.

         4.        Plaintiff’s claims are barred by 11 U.S.C. §547(c)(2) in that the

payments were made in the ordinary course of the business between the Debtors

and BBX, and were made according to ordinary business terms.

         5.        Plaintiff’s claims are barred at all or in part because the payments

were made in a contemporaneously exchange for the value, pursuant to 11 U.S.C.

§547(c)(1).

         6.        Plaintiff’s claims are barred in whole or in part by 11 U.S.C.

§547(c)(4), in that BBX provided subsequent new value.



031716-65020/4814-9637-2345.1
  Case 18-03286-hdh Doc 5 Filed 10/24/18            Entered 10/24/18 14:48:37   Page 5 of 5



         7.        Plaintiff’s claims are subject to set off.

         WHEREFORE, based on the foregoing, BBX requests that the Court deny

the relief requested by the Plaintiff and grant BBX its costs, and such other and

further relief to which it may be justly entitled.

                                       Respectfully submitted,

                                       WALLER LANSDEN DORTCH & DAVIS, LLP
                                       100 Congress Avenue, Suite 1800
                                       Austin, Texas 78701
                                       Telephone: 512/684-6400
                                       Telecopier: 512/472-5248

                                       By:/s/ Mark C. Taylor
                                              Eric J. Taube
                                              State Bar No. 19679350
                                              Mark C. Taylor
                                              State Bar No. 19713225
                                              Eric.taube@wallerlaw.com
                                              Mark.taylor@wallerlaw.com

                                       ATTORNEYS FOR DEFENDANT
                                       BBX OPERATING, LLC

                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served by
ECF delivery on counsel listed below, on the 24th day of October, 2018:

          Jason R. Searcy
          Callan C. Searcy
          Search & Searcy, P.C.
          P.O. Box 3929
          Longview, Texas 75606

                                              /s/ Mark C. Taylor
                                              Mark C. Taylor

031716-65020/4814-9637-2345.1
